DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 12-16, 18, and 21-23 are  allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does no teach the following features:
.a primary synchronous signal and a secondary synchronous signal in the SSB occupy a total of 1 symbol in time domain
the preset basic bandwidth proportion represents that a use of unlicensed spectrum is subject to a principle of occupied channel bandwidth (OCB), the principle of occupied OCB is that a transmitting signal is required to occupy a preset proportion of a transmitting bandwidth
Therefore, independent claims 1, 9, and 18 are allowed. Dependent claims 4-8 and 23 are allowed for depending from claim 1. Dependent claims 12-16 are allowed for depending from claim 11. Dependent claims 21-22 are allowed for depending from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644